UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 DARNELL STANLEY,                      )
                                       )
               Plaintiff,              )
                                       )
               v.                      )              Civil Action No. 13-0430 (RC)
                                       )
ISAAC FULWOOD, JR., et al.,            )
                                       )
               Defendants.             )


                                  MEMORANDUM OPINION

       Pending before the court is Defendants’ Motion to Dismiss or, in the Alternative, Motion

for Summary Judgment [Dkt. # 8]. On July 12, 2013, plaintiff Darnell Stanley was advised to

respond to the motion by August 12, 2013, or risk summary dismissal of the case. See Order

[Dkt. # 10]. Mr. Stanley was granted additional time to September 9, 2013, and was again warned

of the potential consequence of dismissal if he did not respond. See Aug. 6, 2013 Min. Order.

Mr. Stanley has not complied with the orders and has not sought additional time to do so. Hence,

this case will be dismissed on what is considered to be a conceded motion to dismiss. See Twelve

John Does v. District of Columbia, 117 F.3d 571, 577 (D.C. Cir. 1997) (“Where the district court

relies on the absence of a response as a basis for treating a motion as conceded, [the District of

Columbia Circuit] honor[s] its enforcement” of the local rule); accord Fox v. Am. Airlines, Inc.,

389 F.3d 1291, 1294-95 (D.C. Cir. 2004); FDIC v. Bender, 127 F.3d 58, 67-68 (D.C. Cir. 1997).

A separate Order accompanies this Memorandum Opinion.

                                                      ________/s/____________
                                                      RUDOLPH CONTRERAS
                                                      United States District Judge
Dated: October 16, 2013